Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1-5 are objected to because of the following informalities: many of the limitations of the claims have elements in parenthesis corresponding to the disclosure following the limitation, these should be deleted.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, it recites “the axles” in line 7.  There is insufficient antecedent basis for this limitation in the claim.  Additionally Claim 7 recites “the spirals are connected by their terminal curve” and it is unclear whether the limitations entails the spirals each being connected by their respective terminal curves are sharing a common terminal curve.  
Regarding Claim 3, the meaning of “two integral studs, mounted head-to-tail” is unclear as to whether the shared stud is in one piece forming two studs or two-pieces mounted together.  It is further unclear as to the meaning of “head-to-tail” as defined by the Applicant as the shared stud 33 comprising studs 331a and 331b as shown in Fig. 7 shows two studs mounted either tail to tail or head to head depending on which side of the stud is determined as the head or the tail.  Therefore, for purposes of examination “two-integral studs mounted head-to-tail” is interpreted as two-studs mounted together.  
Regarding Claim 4, it recites the limitation "the escape wheels" and “the anchors” in line 4.  There is insufficient antecedent basis for these limitations in the claim.  Claim 4 also recites “the axle of the shared stud” in line 4 and there is insufficient antecedent basis for this limitation in the claim and it is unclear as to how the shared stud comprises an axle.  The intended limitation, given the nature of the application, appears likely to have been “axis” and for purposes of examination this will be the interpreted meaning.  
Regarding Claim 5, it recites the limitation "the escape wheels" in line 4 and “the middle position” in lines 7-8 and “the axles of the escape wheels” in line 6.  There is insufficient antecedent basis for these limitations in the claim.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hessler et al. (US 20100002548 A1, hereinafter “Hessler”), and Helfer et al. (US 20150131413 A1, hereinafter “Helfer”) and further in view of Sarchi et al. (US 20160306324 A1, hereinafter “Sarchi”).
Regarding Claim 1, Hessler discloses a horological device comprising two oscillators [131, 137] with rotating and spiral balance wheels [133, 139] coupled for their synchronization (par. 0047).  Hessler incorporates by reference the assembly of Helfer for the horological device which discloses that the horological device is characterized in that the oscillators are identical or identical to within a plane of symmetry (fig. 4), and that the axles of the two oscillators are parallel (fig. 4).
While Helfer discloses a strip [75] situated between the balances to connect the outer coils of the balance springs, Hessler and Helfer do not disclose that the spiral balance wheels are connected by their terminal curve to a shared stud by a connection in the same direction but in the opposite way and that the shared stud is attached to the rest of the horological movement.  
Sarchi discloses two oscillators with spiral balance wheels that are connected by their terminal curve to a shared stud [3] by a connection in the same direction but in the opposite way (fig. 1) the shared stud is attached to the rest of the horological movement (par. 0039).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hessler and Helfer to include the shared stud of Sarchi as it provides for position adjustment for isochronism of the balances with respect to the shared stud (par. 0052) and the shared stud of Sarchi is additionally applicable in combination with new technology for fabrication of balance springs which allow for greater precision (par. 0007). 
Regarding Claim 2, Hessler further discloses that the oscillators comprise a spiral plane or a Breguet spiral (par. 0047 “first spiral” and “second spiral”).
Regarding Claim 3, Sarchi further discloses that the shared stud [3] comprises two studs, mounted together (fig. 1) and each receiving the end of the terminal curve of a spiral [30A, 30B].  
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hessler and Helfer combined with Sarchi as applied to claim 1 above, and further in view of Candaux (CH 712101 A2).
Regarding Claim 4, Hessler through Helfer discloses that the horological device is characterized in that the oscillators are aligned in parallel planes (Helfer fig. 4), however neither further discloses the axles of the oscillators are in a common plane with the axis of the shared stud.
Sarchi similarly discloses oscillators aligned in parallel planes (fig. 1) with their axles being in a common plane with the axis of the shared stud (fig. 1, axis of stud is parallel with the axles/axis of the balance springs), and by modifying Hessler and Helfer with Sarchi for the benefit of position adjustment for isochronism as described above in Claim 1 the resulting combination results in the axis of the shared stud being in a common plane with the axles of the oscillators.  
Hessler discloses coupling means forming an escapement wheel and an anchor coupled to at least one of the oscillators (par. 0054 and 055), but none of Hessler, Helfer, or Sarchi explicitly disclose escape wheels and anchors that are respectively above and below an oscillator.  
	Candaux discloses two spiral plane oscillators [4, 5] aligned in parallel planes (fig. 4) in which the wheels and anchors for the escapement cooperating with the oscillators are situated above and below an oscillator (fig. 4, above 4 below 5)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to implement the escape wheels and anchors of Candaux into the combination of Hessler and Helfer with Sarchi as Helfer discloses that an escape wheel and an anchor are coupled to at least one of the oscillators and Candaux provides for how such an escapement may be coupled to the two oscillators when they are aligned in parallel planes superimposed above and below one another.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hessler and Helfer combined with Sarchi as applied to claim 1 above, and further in view of Behrend et al. (US 20150138933 A1, hereinafter “Behrend”).
Regarding Claim 5, Helfer discloses that the horological device is characterized in that the oscillators are superimposed in two parallel planes (fig. 4).  While Helfer discloses the shared strip [75] is located between the two oscillators in the middle position, it does not disclose that it is a shared stud located between the two oscillators in a middle position. However, replacing the strip of Helfer with the shared stud of Sarchi for the benefit of position adjustment for isochronism as described above in Claim 1 results in the shared stud being located between the oscillators in a middle position.  
Hessler discloses coupling means forming an escapement wheel and an anchor coupled to at least one of the oscillators (par. 0054 and 055), but none of Hessler, Helfer, or Sarchi explicitly disclose escape wheels that in planes parallel to those of the oscillators and in which the axles of the escape wheels are coaxial.  
Behrend discloses coupling two mechanical oscillators with balance springs and cooperating each balance spring with respective displacement element (par. 0055) which takes the form of an escape wheel and anchor (fig. 5) in which the escape wheels are in planes parallel to those of the oscillators (fig. 5).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hessler and Helfer combined with Sarchi to couple an escape wheel and anchor to each of the oscillators in parallel planes as taught by Behrend given that Hessler already provides for coupling an escape wheel and anchor to one oscillator and Behrend provides for providing displacements directly to each oscillator which allows for further control and adjustment to the symmetry of the displacements applied to each oscillator (par. 0059).
Behrend does not disclose that the axles of the escape wheels are coaxial nor does the result of modifying the combination of Hessler, Helfer, and Sarchi necessarily result in the axles of the escape wheels being coaxial.  
The combination of Hessler, Helfer, and Sarchi with Behrend provides having two escape wheels and anchors in parallel planes to the oscillators.  Changing the location of the escape wheels so that the escape wheels are coaxial, absent any criticality, is only considered to be an obvious modification of the device that a person having ordinary skill in the art at the time the invention was made would be able to provide using routine experimentation since the courts have held that there is no invention in shifting the position if the operation of the device would not be thereby modified.  See In re Japikse, 86 USPQ 70 (CCPA 1950) and MPEP 2144.04 VI.  In this case, Hessler disclose escapement mechanisms are used to regulate the frequency of the device. Moving the axles of the escapements to be coaxial with one another would not modify the operation of the timepiece and they still would be able to regulate the device is substantially any position relative to the movement.

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Candaux (CH 712100 A2) discloses two oscillators positioned at opposite angles comprised of balance springs each connected to an anchor and escape wheel comprised above and below the respective oscillators.  
Cresiler (CH 710935 A2) discloses a stud device for synchronizing a first balance and second balance comprising coil springs in which the springs are in a parallel plane with the terminal end of each balance held by the stud device in opposite direction of their ends and in the middle between the oscillators.  
Li Q (CN 202794857 U) discloses a balance mechanism comprising an escapement wheel, a pallet, a first balance hairspring assembly, a second balance hairspring assembly, and a decorative escapement wheel and fixing gear ring.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A JOHNSTON whose telephone number is (571)272-4353. The examiner can normally be reached Monday - Friday 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571)272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN ANDREW JOHNSTON/Examiner, Art Unit 2844 

                                              

/EDWIN A. LEON/Primary Examiner, Art Unit 2833